19-1708
   Pillacela-Cajamarca v. Garland
                                                                              BIA
                                                                         Straus, IJ
                                                                     A209 421 677
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall United
   States Courthouse, 40 Foley Square, in the City of New York,
   on the 30th day of September, two thousand twenty-one.

   PRESENT:
            JON O. NEWMAN,
            JOSÉ A. CABRANES,
            JOSEPH F. BIANCO,
                 Circuit Judges.
   _____________________________________

   FRANCKLIN DANILO PILLACELA-
   CAJAMARCA,
            Petitioner,

                      v.                                   19-1708
                                                           NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                     Robert C. Ross, Esq., West Haven,
                                       CT.

   FOR RESPONDENT:                     Joseph H. Hunt, Assistant Attorney
                                       General; Kiley Kane, Senior
                              Litigation Counsel; Todd J.
                              Cochran, Trial Attorney, Office of
                              Immigration Litigation, United
                              States Department of Justice,
                              Washington, DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner    Francklin     Danilo   Pillacela-Cajamarca,      a

native and citizen of Ecuador, seeks review of a May 13, 2019,

decision of the BIA affirming a December 18, 2017, decision

of an Immigration Judge (“IJ”) denying his application for

asylum,    withholding   of   removal,   and   relief   under    the

Convention Against Torture (“CAT”).       In re Francklin Danilo

Pillacela-Cajamarca, No. A 209 421 677 (B.I.A. May 13, 2019),

aff’g No. A 209 421 677 (Immig. Ct. Hartford Dec. 18, 2017).

We assume the parties’ familiarity with the underlying facts

and procedural history.

    We have reviewed the IJ’s decision as supplemented by

the BIA.     See Wala v. Mukasey, 511 F.3d 102, 105 (2d Cir.

2007).    The standards of review are well established.         See 8

U.S.C. § 1252(b)(4)(B) (“[T]he administrative findings of

fact are conclusive unless any reasonable adjudicator would
                             2
be compelled to conclude to the contrary.”); Y.C. v. Holder,

741 F.3d 324, 332 (2d Cir. 2013) (reviewing factual findings

for substantial evidence and questions of law and application

of law to fact de novo).

    To obtain asylum or withholding of removal, Pillacela-

Cajamarca was required to establish that “race, religion,

nationality, membership in a particular social group, or

political opinion was or will be at least one central reason

for” the claimed persecution.           8 U.S.C. §§ 1158(b)(1)(B)(i)

(asylum), 1231(b)(3)(A) (withholding); Matter of C-T-L-, 25

I. & N. Dec. 341, 346 (B.I.A. 2010) (holding that the “one

central   reason”     standard   also     applies       to   withholding      of

removal).      Pillacela-Cajamarca argues that he established

that he would be persecuted on account of his membership in

the particular social group of “witnesses to a crime.”                        To

constitute   a   particular      social    group,       a    group    must    be

“(1) composed    of    members    who     share     a    common      immutable

characteristic,       (2) defined       with      particularity,             and

(3) socially     distinct   within      the    society       in   question.”

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (B.I.A. 2014);

see Paloka v. Holder, 762 F.3d 191, 195–97 (2d Cir. 2014).


                                    3
“Particularity refers to whether the group is sufficiently

distinct      that   it   would   constitute        a    discrete      class   of

persons.”      Matter of W-G-R-, 26 I. & N. Dec. 208, 210 (B.I.A.

2014) (internal quotation marks omitted).                     “To be socially

distinct, a group . . . must be perceived as a group by

society.”      Matter of M-E-V-G-, 26 I. & N. Dec. at 240.

    Pillacela-Cajamarca’s proposed group failed to satisfy

the particularity and social distinction requirements.                         In

Gashi    v.   Holder,     702   F.3d   130,   136       (2d   Cir.    2012),   we

concluded that witnesses who cooperated with official war

crimes investigators were a particular social group.                     Unlike

Pillacela-Cajamarca’s proposed group, the group in Gashi was

highly     specific,      “finite,”     and   limited         to     cooperating

witnesses of war crimes committed by soldiers under the

command of a particular leader.               Id. at 137.            Pillacela-

Cajamarca did not provide the “clear benchmark” that was

present in Gashi, as his group could include victims of

crimes, cooperating witnesses, informants, and individuals

who did not act after seeing a crime.                   Matter of M-E-V-G-,

26 I. & N. Dec. at 239.            Furthermore, the record does not

support the conclusion that Ecuadorian society views crime


                                       4
witnesses as discrete group; the fact that the police are

aware    that      Pillacela-Cajamarca          witnesses     a   crime    is

insufficient because the distinction must be recognized by

society at large.        Id. at 242; see also Paloka, 762 F.3d at

196.    In sum, because the group could include a wide swath

of the population and given the lack of evidence of societal

perception of crime witnesses as a group, we find no error in

the     agency’s     determination           that    Pillacela-Cajamarca’s

proposed group was not cognizable.

       We also find no error in the denial of CAT relief.                 An

applicant has the burden to “establish that it is more likely

than not that . . . he would be tortured if removed to the

proposed country of removal.”                 8 C.F.R. §§ 1208.16(c)(2),

1208.17(a).      The agency reasonably found it speculative that

the    police    officers   who    previously        assaulted    Pillacela-

Cajamarca likely would seek him out for torture given the

time    that    passed   since    his       family   last   encountered   the

officers in 2016 and the fact that his family has relocated

safely within Ecuador.           See Savchuck v. Mukasey, 518 F.3d

119, 123-24 (2d Cir. 2008) (explaining that “alien will never

be able to show that he faces a more likely than not chance


                                        5
of torture if one link in the chain cannot be shown to be

more likely than not to occur. It is the likelihood of all

necessary events coming together that must more likely than

not lead to torture, and a chain of events cannot be more

likely than its least likely link.” (internal quotation marks

omitted)); Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir.

2005) (“In the absence of solid support in the record . . .

[applicant’s] fear is speculative at best.”).

    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                              6